UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 26, 2011 THESTREET, INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) 0-25779 (Commission File Number) 06-1515824 (IRS Employer Identification No.) 14 WALL STREET, 15TH FLOOR NEW YORK, NEW YORK 10005 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(212) 321-5000 NA (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. This Form 8-K/A is filed by TheStreet, Inc. (the “Company”) to amend the Form 8-K filed by the Company on June 2, 2011 (the “Original Filing”), to add the following disclosure to Item 5.07: In light of the vote, on an advisory (non-binding) basis, by a majority of the Company’s stockholders to hold an advisory (non-binding) vote on the compensation of the Company’s named executive officers on an annual basis (which frequency was recommended by the Company’s Board of Directors), the Company will hold on an annual basis an advisory (non-binding) vote on the compensation of the Company’s named executive officers until the next vote by the stockholders with respect to such frequency. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THESTREET, INC. (Registrant) Date:April 19, 2012 By: /s/ Gregory Barton Gregory Barton Executive Vice President, Business and Legal Affairs, General Counsel & Secretary
